DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment necessitated new grounds of rejection.  This action is made final in view of the new grounds of rejection.  
Claim Objections
Claims 8, 10, 12, 14, 19, 21-22, and 24-25 are objected to because of the following informalities:  
Claims 8 and 19 should be begin with “The table system of claim” to show proper dependence from the claim to which they depend. 
Claims 10, 12, and 14 should be begin with “The system of claim” to show proper dependence from the claim to which they depend.
Claims 21-22 and 24-25 should be begin with “The aircraft table system of claim” to show proper dependence from the claim to which they depend.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8-10, 12, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Malek et al. (US 2013/0256456) in view of Tram et al. (WO 2016/207792), Samuelsen (US 1,099,620), Bang et al. (US 2017/0057639), and Weller (US 2,577,724).

In re. claim 1, Malek teaches a table system for an aircraft (para [0056]), the aircraft having a cabin area (154, 156, 158) (fig. 12) including a floor area defining a longitudinally-extending aisle (174), a forward-facing seat (18, 20) and an aft-facing seat (164, 166) on a rearward and a forward  side of the table (fig. 12), the forward and aft facing seats being located across the aisle from a starboard side seat (16, 162) facing across the aisle in the direction of the aircraft (fig. 12), the system comprising: a table (170) located between the forward and aft facing seats (para [0147]); a main portion of the table (between leaves (180, 182)) (fig. 12); an aisle-facing side (side of extensible section (173)); a table extension member (173), the extension member being positionable from a retracted mode (when not added) (para [0147]), and into a deployed mode (when added) (para [0147]) and extends at least partially across the longitudinally-extending aisle to an extent that an upper surface of the extension member is able to support articles for the benefit of a passenger sitting in the starboard side seat (fig. 12); and the table extension member having a pair of flaps (forward and aft of section (173)) (fig. 12) (para [0148]), the flaps being extendable out in the direction of the aisle when the table extension member is in the deployed mode (fig. 12).
Malek fails to disclose the starboard side seat is a side-facing seat, the main portion of the table being supported atop a pocket, the pocket being supported atop a floor mounted vertical support member, a lower portion of the vertical support member being physically secured and thus fixed to an area of the floor that is substantially centrally located between the forward and aft facing seats, the extension member being slidably extendable outward from a retracted mode where the extension member is concealed within the aisle-facing pocket beneath the main portion of the table, 
Tram teaches an aircraft (para [0002]) cabin area (14) having forward and aft facing seats being located across the aisle from a side-facing seat facing towards the aisle (as depicted in fig. 2).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Malek to include the teachings of Tram to have the recited aircraft cabin configuration, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of allowing passengers from the opposite side of the aisle to face one another to encourage social engagement. 
Samuelsen teaches a main portion (L) of a table (fig. 1) being supported atop a pocket (visible in fig. 2), the pocket being supported atop a floor mounted vertical support member (legs shown in figs. 2-3 mounted below pocket), an extension member (a, k) being slidably extendable outward from a retracted mode where the extension member is concealed beneath the table (left side of figure 2) (pg. 1, ln. 80-82), where the extension member is extended out from a front of the pocket from underneath the main portion of the table (right side of fig. 2), the table extension member being supported from inside the pocket (when supports (e) enter holes (f)) (pg. 1, ln. 64-70) and being configured to be raised and locked after being moved into the deployed mode such that 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Malek as modified by Tram to include the teachings of Samuelsen to have the recited extension member configuration and vertical support, since Malek discusses the section (173) being extensible, and doing so provides a quickly accessible storage location for the extension member and increased support for the table. 
Bang teaches a lower portion of a vertical support member (88, 96) being physically secured and thus fixed to an area of the floor that is substantially centrally located between the forward and aft facing seats (fig. 5).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Malek as modified by Tram and Samuelsen to include the teachings of Bang to have the vertical support member physically secured and thus fixed to an area of the floor that is substantially centrally located between the forward and aft facing seats, for the purpose of maximizing leg room underneath the table. 
Weller teaches a table extension member (11) concealed beneath an open front of a pocket (slot for draw-leaf (11)) (col. 2, ln. 50-54) (figs. 1-3).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Malek as modified by Tram, Samuelsen, and Bang 
Alternatively, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Malek as modified by Tram, Samuelsen, and Bang to have an open front of the pocket, since it has been held that omission of an element (i.e. the end piece (c) of Samuelsen) and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.
	
In re. claim 8, Malek as modified by Tram, Samuelsen, Bang, and Weller (see Samuelsen) teach the system of claim 1, wherein the extension member, upon entering into deployment mode, is configured to spring up (via spring (b)) such that the upper surface of the extension member is substantially level with the top surface of the table (pg. 1, ln. 50-58), and the hinged flaps, upon being flipped out into an extended position, present upper lateral surfaces that are substantially level with the upper surface of the extension member and the top surface of the table (figs. 1-2).
In re. claim 9, Malek teaches a system for an aircraft ([0056]), the aircraft having a floor (fig. 12), at least one forward-facing seat (18, 20) on one side of a center aisle of the aircraft (fig 12), and a starboard seat (16, 162) on an opposite side of the aisle (fig. 12), the system comprising: a table (170) (para [0147]) located at an area of the floor located between the forward and aft-facing seats on one side of the aisle (174); a single table extension member (173) located on only one side of the table (fig. 12), the extension member configured to be positioned on a first end of the table from a mode where the table extension member is added (para [0147]), the extension member further configured to be transitioned into a deployed mode (when added) (para [0147]) where the extension member is extended at least partially across the walkway in the vehicle (fig. 12) to be adjacent the 
Malek fails to disclose the starboard side seat is a side-facing seat, the table supported atop and secured to the area of the floor, the extension member configured to be slidably extendible at a first end of the table from a concealed mode where the table extension member is positioned beneath the table in a pocket, the pocket having a forward opening when the extension member is in the concealed mode, the extension member further configured to be transitioned into a deployed mode where the extension member is extended out through the forward opening of the pocket, configured to be pulled outward and locked upward such that an upper surface of the extension member is substantially level with a top surface of the table, aligned flaps on both sides of the extension member and hinges aligned on both sides of the extension member.
Tram teaches an aircraft (para [0002]) cabin area (14) having forward and aft facing seats being located across the aisle from a side-facing seat facing towards the aisle (as depicted in fig. 2).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Malek to include the teachings of Tram to have the recited aircraft cabin configuration, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of allowing passenger from the opposite side of the aisle to face one another to encourage social engagement. 

Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Malek as modified by Tram to include the teachings of Samuelsen to have the recited extension member configuration, since Malek discusses the section (173) being extensible, and doing so provides a quickly accessible storage location for the extension member. 
Additionally, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Malek as modified by Tram and Samuelsen to align the hinges of the table flaps with that of the extension member flaps, since it has been held that rearranging parts of an invention involves only routine skill in the art MPEP 2144.04 VI. (C)  Doing so provides a continuous line for the hinge, shown as desirable in an extensible section of a table in figure 12 of Malek.
Bang teaches a table (91) being supported atop a floor-mounted vertical support member (96) (fig. 5).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Malek as modified by Tram and Samuelsen to include the teachings of Bang to have a vertical support member, for the purpose of providing additionally security to the table. 

Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Malek as modified by Tram, Samuelsen, and Bang to include the teachings of Weller to have an open front of the pocket, for the purpose of easily accessing the extensible member.
Alternatively, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Malek as modified by Tram, Samuelsen, and Bang to have an open front of the pocket, since it has been held that omission of an element (i.e. the end piece (c) of Samuelsen) and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.
In re. claim 10, Malek as modified by Tram, Samuelsen, and Bang, and Weller (see Malek) teach the system of claim 9, wherein the table flaps are deployable outwardly (para [0148]).
Malek as modified by Tram, Samuelsen, and Bang, and Weller (see Samuelsen) teach the extension member flaps (k) are deployable outwardly (pg. 1, ln. 58-60) and the extension member flaps (k) are level with the upper surfaces of the table (right side of fig. 2) increasing the overall surface area (fig. 1).
Malek as modified by Tram, Samuelsen, and Bang, and Weller (see Samuelsen) teach the table flaps (92, 94) are level with the upper surface (90) of the table (fig. 5).

In re. claim 12, Malek as modified by Tram, Samuelsen, and Bang, and Weller (see Samuelsen) teach the system of claim 9, wherein the extension member, upon entering into deployment mode, is configured to spring upward (via spring (b)) to be level with the upper surface of the table (right side of fig. 2).  
In re. claim 14, Malek as modified by Tram, Samuelsen, and Bang, and Weller (see Bang) teach the system of claim 9, wherein the vertical support is a centrally-located pedestal which extends up from the area of the vehicle floor located between the forward and aft-facing seats on one side of the aisle (fig. 5).
In re. claim 19, Malek as modified by Tram, Samuelsen, and Bang, and Weller (see Malek) teach the system of claim 1 wherein the flaps, when extended out in the direction of the aisle, are supported such that the flaps provide an extended upper surface (fig. 12).
Malek as modified by Tram, Samuelsen, and Bang (see Samuelsen) teach the flaps are hinged (pg. 1, ln. 38-39) and are substantially level with the upper surface of the extension member and the top surface of the table (l) (fig. 1-2).  

Claims 20-22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Malek in view of Tram, Samuelsen, and Bang.

In re. claim 20, Malek teaches an aircraft table system, the system comprising: a cabin area (154, 156, 158) (fig. 12) of the aircraft (para [0056]), the cabin area including a floor surface having a 
Malek fails to disclose the forward facing seat across the aisle is a side facing seat facing inwardly toward the first side of the aisle, the table is fixed to and secured in place above a vertical support, the vertical support being installed onto and above the floor, the extension member being positionable from a retracted mode where the extension member is at least partially concealed beneath the table, a rigid relationship existing between the floor surface, vertical support, and table, the rigid relationship keeping the table in a stationary state when the extension member is moved into and maintained in the deployed mode, the table extension member configured to be raised and locked after being moved into the deployed mode such that the upper surface of the extension member is substantially level with a top surface of the table, the flaps are hinged and configured to be folded-over and rested on top of the extension member when the table extension member is in the retracted mode
Malek teaches a table being supported atop a floor-mounted vertical support member (218) (fig. 7) (para [0117]).

Tram teaches an aircraft (para [0002]) cabin area (14) having forward and aft facing seats being located across the aisle from a side-facing seat facing towards the aisle (as depicted in fig. 2).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Malek to include the teachings of Tram to have the recited aircraft cabin configuration, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of allowing passenger from the opposite side of the aisle to face one another to encourage social engagement. 
Samuelsen teaches an extension member (a, k) being positionable (via slide bars (d)) from a retracted mode where the extension member is at least partially concealed beneath the table (left side of figure 2), the table extension member configured to be raised and locked after being moved into the deployed mode such that the upper surface of the extension member is substantially level with a top surface of the table (right side of figure 2), and hinged flaps (k) (pg. 1, ln. 38-39) that are configured to be folded-over and rested on top of the extension member when the table extension member is in the retracted mode (side pieces (k) folded on top of central plate (a)) (pg. 1, ln. 74-75) (fig. 2).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Malek as modified by Tram to include the teachings of Samuelsen to have the recited extension member configuration, since Malek discusses 
Bang teaches a table (91) is fixed to and secured in place above a vertical support (96), a rigid relationship existing between the floor surface, vertical support, and table, the rigid relationship keeping the table in a stationary state (mounted onto pillar (96)) (para [0038]) when moved into and maintained in the deployed mode (figs. 5-6).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Malek as modified by Tram and Samuelsen to include the teachings of Bang to have the recited vertical support member, for the purpose of providing additionally security to the table. 
In re. claim 21, Malek as modified by Tram, Samuelsen, and Bang (see Bang) teach the table system of claim 20 wherein the vertical support is a pedestal (96) mounted at a lower end onto the area of the floor located between the forward-facing and aft-facing seats and at an upper location (fig. 5) 
Malek as modified by Tram, Samuelsen, and Bang (see Bang) teach a pocket (below table-top (L)) (fig. 2), the pocket being located underneath the table (figs. 2-3), the pocket at least partially concealing the extension member when the extension member is in the retracted position (left side of fig. 2), the extension member being supported from inside the pocket (when supports (e) slide into holes (f)) (pg. 1, ln. 64-70) and a vertical support mounted to the pocket (as depicted in figs. 2-3).
In re. claim 22, Malek as modified by Tram, Samuelsen, and Bang (see Malek) teach the system of claim 20 wherein the flaps, when extended out in the direction of the aisle, are supported such that the flaps provide an extended upper surface, the extended upper surface provided by the flaps providing an additional area of support for articles (fig. 12).

In re. claim 24, Malek as modified by Tram, Samuelsen, and Bang (see Malek) teach the system of claim 20 comprising: an edge of the table opposite the aisle side, the edge abutting an interior aircraft fuselage wall (port side (40)) located outside the forward and aft facing seats (fig. 12).
In re. claim 25, Malek as modified by Tram, Samuelsen, and Bang (see Malek) teach the system of claim 21 where the pocket has a substantially rectangular cross sectional configuration (top, side, and front cross-section of pocket understood to be rectangular) (figs. 1-3).
Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive. 
Applicant argues those skilled in the art would also recognize that the added length would require supporting legs at the extending end of the table for support. Otherwise, the full length upon extension would create an undesirable downward moment at the wall to which the table is attached, creating structural instability. The Malek extension is not an integrated system that enables a pull-out deployment mode like what is disclosed in the instant application.  Further, the Malek table arrangements (table 182 and extensible section 173) are not across from an aisle-facing seat. They are across from another table (which can be determined by comparing it to a similar table 82 shown on the right hand side of the drawing). This causes Malek to fail to show these claimed features as well.
The examiner notes that the secondary reference to Samuelsen discloses more specific details in regards to mounting a table extension member and Tram discloses the recited aircraft interior arrangement.  In response to applicant's arguments against the references individually, one In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Therefore, the argument is considered non-persuasive.
Applicant argues the overall operation of the Samuelson system is very different, and would not have the stability required in an aircraft as is pretty much always the case with a wooden home table arrangement.  This is also one of many reasons a POSITA would not look for dining room solutions in developing aircraft interior systems.  The Samuelson table is supported on top of four legs is shown in the figures, although the legs are not labeled. The table is not in any way tailored to exist in an aircraft, nor is there any suggestion that using a heavy unsecured wooden table in an aircraft is a good idea.
The examiner notes that the primary reference of Malek has solved the problem of stability as it applies to installing a table in an aircraft interior. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Therefore, the argument is considered non-persuasive.
Applicant argues As an initial observation, there is no table between the fore and aft facing seats in Tram. The Examiner suggests that Tram can be combined with Malek because a POSITA "could have combined the elements as claimed by known methods with no change in their respective functions..." See Page 4 of Office Action. But this overlooks that Tram's arrangement does not even have a table. And the Malek arrangement intends to supply table space completely spanning from wall to wall between two opposing pairs of front and rear facing seats.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Therefore, the argument is considered non-persuasive.
Applicant argues This also presumes that Tram actually shows a side-facing couch across from fore and aft facing seats. Although Tram does shows fore and aft facing seats on one side of the aisle, it does not necessarily show an aisle facing seat on the other side. The Examiner finds that the three square-shaped items resemble seats (even though they look nothing like the side facing seat depicted in FIG. 1 in the instant application).
The examiner has presented the argument on page 15 of the Final Rejection, dated 06/14/2021, that a PHOSITA would have clearly understood a depiction of a side facing seat when viewing the teachings of Tram in Figure 2.  As the applicant has failed to address the previously presented rationale, the argument remains non-persuasive.
Applicant argues Not one of the rationales elicited by the Examiner include an expressed motivation in any of the four publications.
As stated in MPEP 2143.G. - 
The courts have made clear that the teaching, suggestion, or motivation test is flexible and an explicit suggestion to combine the prior art is not necessary. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649. "[A]n implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal-and even common-sensical-we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves. In such situations, the 

Therefore, the argument is considered non-persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/              Primary Examiner, Art Unit 3647